Citation Nr: 0033264	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  94-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for left foot and left ankle disabilities.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1978. 

The matter on appeal before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) arises 
from a December 1991 rating action of the Winston-Salem, 
North Carolina, Regional Office (RO), which determined that 
the veteran had not submitted new and material evidence in 
order to reopen claims of service connection for headaches or 
a psychiatric disability, and from a May 1993 rating 
decision, which determined that no new and material evidence 
had been submitted to reopen a claim of service connection 
for a left foot and ankle disability.  

In an August 1990 decision, the Board denied the veteran's 
claim for service connection for chronic headaches, and 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of service connection for 
residuals of a left foot and ankle injury.  This was the last 
final decision on these matters.

By a February 1994 rating decision, the RO denied the 
veteran's claim for permanent and total rating for pension 
purposes.  

The veteran's claim was initially before the Board in March 
1997, at which time it was remanded for additional 
development.  

By decision dated February 1999, the RO granted the veteran 
service connection for a depressive disorder, and entitlement 
to a pension.  Accordingly, these issues are no longer in 
appellate status.  

FINDINGS OF FACT

1.  A Board decision in August 1990 denied the veteran's 
claim of entitlement to service connection for chronic 
headaches.

2.  Evidence submitted subsequent to the August 1990 Board 
denial of service connection for chronic headaches bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
migraine headaches.

3.  In August 1990, the Board denied the appellant's 
application to reopen his claim for service connection for 
left foot and ankle disabilities.

4.  The additional evidence associated with the claims folder 
since the August 1990 Board decision is not new evidence as 
compared to the evidence reviewed by the Board in August 
1990, but rather, cumulative and redundant evidence.


CONCLUSIONS OF LAW

1.  The Board's August 1990 decision is final as to the 
claims for service connection for headaches and left foot and 
ankle disabilities. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
38 U.S.C.A. §§ 3.104(a), 20.302 (2000).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for migraine headaches 
has been submitted. 38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

3.  The additional evidence received subsequent to the August 
1990 Board decision which denied the appellant's application 
to reopen his claims for service connection for left foot and 
ankle disabilities is not new and material, and the claims 
are not reopened. 38 U.S.C.A. § § 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156, 3.310 (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in February 1974, no mention was made of 
headaches.  On the veteran's report of medical history form, 
the veteran placed a check in the "no" box in response to 
whether he either had or had ever had headaches.  The veteran 
was hospitalized on December 9, 1975, after fracturing his 
lateral malleolus with osteochondral fragments of the lateral 
tibial plafond and talus.  The veteran underwent an 
arthrotomy and removal of osteochondral fragments with 
application of long leg cast at that time.  

A line of duty investigation was conducted in January 1976.  
It reported that on December 9, 1975, the veteran jumped from 
a 2nd story window and sustained a broken left ankle.  The 
veteran admitted to having drunk a large amount of alcoholic 
beverages.  It was determined that the veteran's fractured 
left lateral malleolus was not in the line of duty due to 
intentional misconduct.  

The veteran was seen for psychosomatic headaches, and status 
post fracture of the left lateral malleolus in February 1976.  
The veteran was seen for a strained left heel condition after 
playing volleyball in March 1976.  The veteran was 
hospitalized for a psychiatric disorder from February 19, 
1976, to March 30, 1976.  The veteran was also diagnosed with 
migraine headaches, chronic, moderate, treated, improved.  It 
was determined that the veteran's headaches existed prior to 
service by history.  It was also noted that the veteran had 
residual pain and swelling from his left ankle fracture.  At 
discharge, it was noted that the veteran's migraine headaches 
were well controlled.  He was discharged to duty with a 
temporary P-2 profile for 90 days in connection with his 
migraine headaches.   

The veteran was seen in May 1976, complaining of pain in his 
left foot.  Assessment was pain at the old fracture site.  
The veteran stated that he had fallen off of a tank two days 
prior, and had felt pain since.  The veteran was seen 
complaining of his left ankle in October 1976.  It was noted 
that his ankle was slightly swollen.  

The veteran was seen in January 1977 for pain to his left 
ankle after twisting it.  The veteran was seen for left ankle 
pain in January 1978.  Assessment was questionable ankle 
pain, rule-out post-surgical arthritis.  The veteran was 
given a physical profile in January 1978 for migraine 
headaches, his left ankle, and three broken bones in his left 
foot.  

At the veteran's separation examination in March 1978, the 
examiner noted that the veteran had left foot pain secondary 
to fracture.  On the veteran's report of medical history 
form, the examiner noted that the veteran had migraine 
headaches, and was under treatment.  The examiner noted that 
the veteran complained of constant pain from his fracture of 
the left lateral malleolus.  

The veteran underwent a VA examination in March 1987.  The 
veteran stated that his left ankle hurt every day.  He stated 
that sometimes when he walked it hurt.  Diagnosis was post-
operative open reduction of a left ankle fracture.  

The veteran filed a report of accidental injury in April 
1987.  He stated that in 1975, he was celebrating getting 
home from Germany in the barracks with friends.  He stated 
that he had never drank anything before, and fell out of a 
window.  He stated that in 1977, he was on CQ duty, and he 
went outside when it was snowing hard, and he slipped and 
broke his foot again.  

In an administrative decision dated July 1987, it was 
determined that the injuries that the veteran incurred in the 
fall on December 9, 1975, were the result of the veteran's 
own willful misconduct, and consequently, the veteran was not 
entitled to benefits for injuries incurred as a result of 
that jump.  

In the veteran's October 1987 substantive appeal, he asserted 
that he broke his foot a second time around October or 
November 1977, and that the second time was not his fault.  

In March 1988, the veteran submitted a copy of a September 
1979 hospitalization report from the Pitt County Hospital 
showing that he had multiple complaints, including headaches.  
It was noted that headaches had been present since early 
life, characterized as dull, constant, frontal, and 
occipital.  Discharge diagnosis was history of headache, 
questionable migraine.  

The veteran was afforded a hearing before the RO in May 1988, 
a transcript of which has been associated with the claims 
folder.  The veteran described breaking his ankle in service 
in October or November of 1977.  He stated that he was on CQ 
duty at Ft. Hood.  He stated that he slipped and fell and had 
an operation to remove bone fragments.  He stated that he had 
his foot in a cast and was on light duty.  The veteran 
described current problems with his left foot, and stated he 
was receiving treatment for it.  

In January 1989, the Board denied the veteran's claim for 
service connection for residuals of an injury to the left 
foot and ankle.  

The veteran submitted a statement dated August 1989.  He 
stated that his last full month in Germany in November 1975, 
he started receiving depressing mail.  He stated that he a 
chaplain while overseas.  He described how he had his first 
drink on December 9, 1975, back in the States.  He stated 
that he and friend drank at a club.  He described returning 
to his barracks and thinking someone was calling him from 
outside.  He stated that he jumped out of the window because 
he was trying to kill himself.  He stated that he broke 3 
bones in his left foot and was hospitalized for 30 days.  He 
stated that he later hurt his foot playing volleyball.  

The veteran submitted a statement dated February 1990.  The 
veteran described being stationed overseas in February 1990, 
and receiving distressing news about family members back 
home.  He stated that he went to the Chaplain's office while 
overseas and tried to come home.  He stated that he became 
depressed.  He stated that he ran into a friend he grew up 
with who talked him into going to a club.  The veteran stated 
that he had never drunk before that night, but drank because 
of pressure from his friend.  He stated that when he got back 
to his barracks, he felt as if he were on a merry-go-round, 
and started hallucinating to the point where he jumped out 
the window.  He stated that the doctor told him that he had 
broken 3 bones in his left foot.  He described staying in the 
hospital for 3 weeks.  

He described injuring his foot while playing volleyball while 
in service.  He described another incident where he hurt his 
foot again in November 1977.  He described slipping on a 
porch and breaking his foot.  He stated that the doctor who 
performed the surgery told him that if he broke his foot 
again, he could develop cancer, and that his foot would have 
to be removed.  

Service medical records were submitted in March 1990.  They 
show that in March 1976, the veteran was put on profile for 
his migraine headaches.  

In August 1990, the Board denied the veteran's claim for 
service connection for chronic headaches, and determined that 
the veteran had not submitted new and material evidence in 
order to reopen a claim of service connection for residuals 
of a left foot and ankle injury.  It was determined that the 
veteran's chronic headaches preexisted service, and did not 
undergo increased severity due to service.  It was determined 
that residuals of a left foot and ankle injury in December 
1975 were due to the veteran's willful misconduct, and left 
ankle strain in service was acute and transitory, resolving 
without residual disability.  Evidence submitted subsequent 
to the August 1990 Board decision is summarized in the 
following paragraphs.

In September 1991, the veteran underwent a disability 
determination evaluation by the state of North Carolina.  The 
examiner's impressions were fracture of the left ankle and 
history of migraine headaches.  

The veteran was seen by Dr. G. K. in October 1991.  
Assessment was headaches, questionable etiology, probably 
migraines.  

D. S. submitted a lay statement that was received by the RO 
in November 1991.  He stated that in December 1975, he got 
drunk with the veteran.  He stated that he had known the 
veteran for over 20 years, and that he had never got in 
trouble with anyone.  

An MRI of the veteran's left ankle was taken in February 
1992.  Impression was multiple subchondral lesions involving 
the articular aspects of the distal tibia and the dome of 
talus.  

Copies of VA Medical Center treatment records were submitted 
from 1991 and 1992.  In March 1992, assessment was chronic 
ankle pain with evidence of tibia/talar arthrosis with 
possible subtalar arthrosis.  

In the veteran's June 1993 substantive appeal, he asserted 
that the injury to his foot was in the line of duty.  He 
stated that a major in service stated that the injury to his 
foot was in the line of duty, and that a temporary disability 
might result from his foot injury.  

In July 1993, copies of treatment records were submitted from 
the Pitt County hospital.  Relevant diagnosis was history of 
migraine headaches.  

In July 1993, copies of treatment records were submitted from 
the Social Security Administration.  A treatment record from 
October 1991 noted that x-rays showed a healed fracture of 
the left ankle.  

A VA x-ray report was taken in November 1993.  Regarding the 
left foot, it showed that there was evidence of hammertoe 
deformities involving the 2nd, 3rd, 4th, and 5th digits, as well 
as a hallux valgus deformity noted.  

The veteran underwent a VA orthopedic examination in November 
1993.  Diagnosis was left foot trauma with multiple 
fractures, with x-rays not showing evidence of this.  The 
veteran stated that he was disabled under Social Security.  
He stated that the reason he had left his orthopedic doctor 
in September 1992 was because the doctor was talking of 
fusing his left foot.  

The veteran underwent a VA psychiatric examination in 
December 1993.  Diagnosis was headaches, no neurological 
sequelae.  

The veteran submitted a statement dated June 1994.  He stated 
that it was not alcohol related when he broke his foot.  He 
stated that one doctor at the Army Hospital told him that his 
foot injury was in the line of duty.  He stated that he hurt 
his foot again playing volleyball, and that the treating 
physician told him that the reason his foot hurt was that a 
military doctor left bone fragments in his foot.  

Copies of VA treatment records were submitted from 1992 to 
1994.  They show that the veteran received treatment for his 
left ankle during this time.  

The veteran submitted a statement in December 1994.  He 
stated that he constantly had headaches above his left eye 
because of glaucoma.  Regarding his left foot, he stated that 
he was going to have surgery in January to have bone 
fragments removed and a fusion of his left foot.  

Copies of VA treatment records were submitted from 1994 to 
1995.  They show that the veteran was seen for headaches at 
that time.  

In February 1995, copies of treatment records were submitted 
from Dr. D. K. for the time period from 1987 to 1992.  They 
show that the veteran was seen for his left ankle at that 
time.  

The veteran submitted a letter dated November 1995.  He 
stated that he was taking the same medication for his 
headaches that he was taking in service.  

The veteran submitted a statement dated June 1996.  He 
asserted that he had migraine headaches because of an 
abrasion to his left iris.  He asserted that bone fragments 
were left in his ankle since 1975.  He asserted that the 
fragments were removed in 1996.  

The veteran was afforded a hearing before the Board in 
November 1996, a transcript of which has been associated with 
the claims folder.  He described the accident in December 
1975 where he hurt his left ankle.  He stated that he had 
been drinking before the accident.  He also described an 
injury in 1977 when a rock hit him in the eye.  He described 
another accident in service when he hurt his left ankle after 
falling from a tank.  He testified that he was not taking 
Mellaril before the December 1975 accident, but that he had 
been seeing a chaplain.  He described the 1975 accident.  He 
stated that after drinking, he was lying in his barracks, and 
thought that someone was gesturing for him to go out a 
window.  He stated that he did not realize how high up he was 
in the barracks.  

He testified that it was mostly his ankle that hurt (rather 
than his foot).  He stated that he hurt his left ankle 
playing volleyball in March 1976.  He stated that when he 
hurt his ankle in December 1975, his foot was not bothering 
him.  He stated that he could not remember when his foot 
started to bother him.  He described the injury to his eye in 
service.  

Regarding headaches, the veteran testified that the first 
time that he started having headaches was in April 1975.  He 
stated that a gun tool hit him in the head, but that he did 
not seek treatment for this.  He described being treated for 
headaches in February and April 1976, and indicated that he 
was prescribed Cafergot in February.  

In April 1997, medical records were submitted from Dr. D. B., 
Dr. J. H., and Dr. F. L.  Dr. F. L. treated the veteran for 
his left foot in 1989 and 1990.  Dr. D. B. treated the 
veteran for headaches from 1989 to 1991.  

Copies of VA treatment records were submitted from 1995 to 
1997.  The veteran was seen for his headaches during this 
period.  He underwent a left ankle fusion in March 1996.  

A VA x-ray report from September 1997 provided an impression 
of metatarsus adductus and hallux valgus.  

The veteran underwent a VA psychiatric examination in 
September 1997.  He veteran stated that he had had headaches 
for the past 8 years or so.  He stated that they occurred 
daily and lasted one hour or two.  The examiner noted that he 
had seen the veteran in December 1993 at which time the 
veteran stated that he had had headaches since 1976, 
occurring daily and lasting all day.  It was noted that the 
veteran had been hospitalized in the Brook Army Medical 
Center in 1976 and given a diagnosis of chronic moderate 
migraine headaches.  Diagnosis was headaches, no neurological 
sequelae.  The examiner noted that the veteran continued to 
suffer from headaches, and could not say without resorting to 
speculation whether they were due to a neurological condition 
or on a somatic basis.  

The veteran underwent a VA general medical examination in 
September 1997.  It was noted that the veteran injured his 
ankle and foot, and had open reductions performed on the 
ankle and foot, and returned to duty.  It was noted that over 
the years, the veteran had had increasing pain in the left 
foot and ankle.  The veteran currently complained of a 
painful left ankle.  Examination showed that the veteran had 
a 3 inch scar on the medial aspect of the left ankle, a 3 
inch scar on the lateral aspect of the left foot, and a 6 
inch well healed curvilinear scar on the lateral aspect of 
the left ankle.  Diagnosis was post-operative open reduction 
of the left foot and ankle with residuals.  The examiner 
asserted that he had reviewed the veteran's C file.  

In June 1998, a copy of a Social Security Administration 
(SSA) decision along with copies of records considered by the 
SSA were submitted.  A February 1990 decision determined that 
the veteran's disability began on June 1989 due to 
degenerative arthritis of the left ankle and depression.  
Duplicate service medical records were also considered by the 
SSA.  




Analysis

Laws and regulations regarding new and material evidence.

As noted above, in August 1990, the Board denied the 
veteran's claim for service connection for chronic headaches.  
The Board also determined that the veteran had not submitted 
new and material evidence in order to reopen claims of 
service connection for residuals of a left foot and ankle 
injury.  Under applicable laws and VA regulations, these 
decisions are final, and the veteran's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  

Under 38 C.F.R. § 3.156 (a) (2000), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  Veterans Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).


Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for migraine 
headaches.  

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for 
migraine headaches.  

In August 1990, the Board denied the veteran's claim for 
service connection for chronic headaches.  At the veteran's 
November 1996 hearing, he testified that he started having 
headaches in April 1975, when a gun tool hit him in the head 
during service.  He stated that he did not seek treatment for 
his headaches at that time.  He had not provided such 
information before.  This information provided by the veteran 
is new in that it is not merely cumulative of other evidence 
of record.  

The veteran's statement is also material to his claim.  
Justus, Hodge, supra.  The veteran testified to the effect 
that he developed headaches in service from a specific 
incident.  Although the veteran has consistently asserted 
that he developed headaches in service, this particular 
version of events regarding the veteran's headaches had not 
been considered before.  Accordingly, the veteran's 
statement, either by itself or in connection with the 
evidence already assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It should be emphasized that this determination was not made 
under the old standard of whether the evidence creates a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge, supra.

Accordingly, the claim of service connection for migraine 
headaches is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  


Whether the veteran has submitted new and material evidence 
in order to reopen claims of service connection for left foot 
and left ankle disabilities.

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the request to reopen the claim is entirely 
cumulative and redundant, and, therefore, fails to meet the 
standard for "new" evidence under 38 C.F.R. § 3.156.  For 
this reason, there is no need to assess the materiality of 
the evidence.  Accordingly, the changes in law resulting from 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), do not affect 
the outcome of this decision. 

The evidence associated with the claims folder subsequent to 
the August 1990 Board decision (holding that no new and 
material evidence had been presented to reopen the claim for 
service connection for left foot and ankle disabilities) 
regarding the veteran's left foot and ankle can basically be 
divided into two different categories.  There is evidence 
showing continued post-service treatment for left foot and 
ankle disorders, as well as statements relating to how the 
veteran injured his foot and ankle in service.  

The evidence showing continued post-service treatment for 
left foot and ankle disorders consists of a disability 
determination by the state of North Carolina, an MRI of the 
veteran's left ankle from February 1992; copies of VA 
treatment records and x-ray reports from 1991 to 1992 and 
1995 to 1997; a VA examination report from November 1993; 
treatment records from Dr. D. K. from 1987 to 1992; treatment 
records from Dr. F. L. from 1989 to 1990; a VA examination 
report from September 1997; and a February 1990 SSA decision 
showing that the veteran's disability began on June 1989 due 
to degenerative arthritis of the left ankle and depression.  

All of these items of evidence were submitted by the veteran 
subsequent to the August 1990 Board decision, and relate 
entirely to facts that were already established by the 
appellant prior to the August 1990 Board decision.  Prior to 
August 1990, there was medical evidence to the effect that 
the veteran continued to have difficulties with his left foot 
and ankle after leaving service.  At the veteran's March 1987 
VA examination, he stated that his left ankle hurt every day, 
and he was diagnosed with post-operative open reduction of a 
left ankle fracture.  

The second type of evidence submitted consists of a number of 
statements submitted by the veteran and from D. S. relating 
to how the veteran injured his foot and ankle in service.  
For example, D. S. submitted a lay statement in November 1991 
regarding drinking with the veteran in December 1975 before 
the veteran injured his ankle.  The veteran asserted in his 
June 1993 substantive appeal that the injury to his foot was 
in the line of duty.  The veteran submitted a statement dated 
June 1994 wherein he asserted that his foot injury was in the 
line of duty.  The veteran provided testimony at his November 
1996 hearing.  He described the December 1975 accident in 
which he hurt his ankle, and he described hurting his left 
ankle after falling from a tank, and from playing volleyball 
in March 1976.  The statements from the veteran and from D. 
S. relate to facts that were already established prior to the 
August 1990 Board decision, or to contentions that were made 
by the veteran prior to the August 1990 Board decision.  
Accordingly, they are determined to be "cumulative and 
redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

The appellant has merely added redundant evidence pertaining 
to treatment that he received after service for his left foot 
and ankle, as well as statements regarding how he hurt his 
left foot and ankle in service.  Because the evidence added 
to the record is cumulative and redundant, the evidence 
cannot meet the test for new evidence, as defined in 38 
C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
the absence of new evidence, the request to reopen the claims 
of service connection for left foot and ankle disabilities 
necessarily falls short of the standard established in 38 
C.F.R. § 3.156.  Accordingly, the request to reopen the claim 
must be denied.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for migraine headaches, the claim 
is reopened.

New and material evidence having not been presented, the 
claim for service connection for left foot and ankle 
disabilities is not reopened; the appeal is denied. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim for 
service connection for migraine headaches was reopened on the 
basis that new and material evidence had been submitted 
pursuant to Elkins and Winters.  The next step is to address 
the question of whether service connection is warranted.  

It is noted that recent legislation was passed by Congress 
which repealed the requirement under 38 U.S.C.A. § 5107 that 
a well-grounded claim needs to be submitted before VA is 
required to assist the claimant.  Veterans Claims Assistance 
Act of 2000, Publ. L. No. 106-475, § 3 (a), 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. § 5103A).  
Accordingly, the second part of the three-part test set forth 
by the Court in Elkins (determination as to whether the 
veteran has submitted a well-grounded claim pursuant to 
38 U.S.C.A. § 5107 (a)), is no longer for application and the 
Board can proceed to the next step of addressing the question 
of whether service connection is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims that he has headaches, and that these 
headaches developed in service.  The service medical records 
show that the veteran was seen several times for headaches, 
even to the degree that he was given a profile for his 
headaches.  When the veteran was hospitalized in service from 
February 19, 1976, to March 30, 1976, it was determined that 
the veteran's headaches existed prior to service by history.  

As the veteran has not yet had a VA examination to determine 
the etiology of his headaches, it is determined that pursuant 
to the Veterans Claims Assistance Act of 2000, he should be 
afforded a VA examination to determine the nature and 
severity of any headaches. The examiner should specifically 
note whether any headaches during his period of service.

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's headaches 
that have not already been associated with 
the claims folder.  

3.  The veteran should be scheduled for a 
VA examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions:

a.  Does the veteran have a chronic 
disability manifested by headaches? 

b.  If the veteran has such a 
disability, state a medical opinion 
as to the time of onset of the 
disability.  

c.  If the veteran has such a 
disability, state a medical opinion 
as to whether the disability is the 
result of a disease or injury he had 
in service.

c.  If the veteran has such a 
disability, respond to each of the 
following questions: (1) Was there 
an increase in the severity of the 
veteran's headaches during the 
veteran's period of service; and (2) 
If there was an increase in the 
severity of the veteran's headaches, 
was the increase beyond the natural 
progress of the disorder?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claims for service connection 
for headaches.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



